DETAILED ACTION

Claim Objections
Claims 9, 14, and 19 are objected to because of the following informalities: In the first line of each claim, the language “the cylindrical body” appears to be a typographical error. The examiner suggests omitting said language. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In reference to claims 1, 10, and 15, the term “reticle” is found inside parentheses; it is unclear if said term is intended to limit the claims or not. For purposes of examination, the examiner will not consider said term as limiting the claims. It is suggested that Applicant either omit the parenthetical term “reticle” or replace the term “aiming point” with “reticle.” Correction and/or clarification are required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 10, 12, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Aslin et al. (10532658; “Aslin”).
In reference to claim 1, Aslin discloses an optical aiming device comprising: 
front and rear mounting rings (figure 1, scope rings 2 and 2’); 
one or more protrusions positioned on an inner surface of the front and rear mounting rings (column 5, lines 36-42, each of the front and rear mounting rings includes a mount block 7; column 5, lines 50-51, dislcoses that each mount block can include a keyseat that accepts a custom key, i.e., a detachable protrusion; column 7, lines 66-67, further makes clear that each mount block can be keyed, i.e. include a keyseat—a slot, which accepts a 
a cylindrical body having longitudinal axis and one or more grooves parallel to the longitudinal axis in a surface of the cylindrical body being configured to couple with the one or more protrusions to provide accurate positioning of a crosshair or aiming point in the optical aiming device (figures 1, 2, and 5c, scope 1 includes a cylindrical body, which includes two longitudinal grooves 14’; the longitudinal grooves mate with the detachable protrusions, per column 9, lines 40-44, and the paragraph bridging columns 10-11; column 10, lines 10-23).

In reference to claim 2, Aslin discloses the claimed invention, as set forth above in the reference to claim 1 (also, see figures 1-3).
In reference to claims 4 and 5, Aslin discloses the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 7, Aslin discloses the claimed invention (figure 3, element 4c is a rectangular shaped protrusion; column 8, lines 32-50, column 9, lines 40-44, and the paragraph bridging columns 10-11 make clear that the longitudinal grooves, i.e. the keyways, match the geometry of the protrusions, i.e., the keys; column 10, lines 10-23).
In reference to claim 10, Aslin discloses the claimed invention, as set forth above in the reference to claim 1 (also see figures 1-3).

In reference to claim 15, Aslin discloses the claimed invention, as set forth above in the references to claims 1 and 10 (also see figures 1 and 2, which clearly show outward extending flanges having screw holes, on the mounting rings, as claimed; column 5, lines 58-62).
In reference to claim 17, Aslin discloses the claimed invention, as set forth above in the reference to claims 1 and 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aslin in view of Moore (8151508).
Aslin discloses the claimed invention, including outward extending upper and lower mating tabs including two screw holes per tab (figures 1 and 2). Further, Aslin discloses that threaded fasteners (screws) are used to secure the top of bottom sections to one another to form each ring (column 5, lines 37-38 and 58-62). Aslin fails to explicitly disclose that the screw holes in the lower mating tabs are threaded screw holes. However, Moore teaches that it is known to form the screw holes of a lower .

Claims 6, 8, 9, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aslin.
In reference to claim 6, Aslin discloses the claimed invention, except fails to explicitly discloses that the protrusions and the grooves are triangular. However, Aslin does disclose that the protrusions can be of any effective design or cross section (column 5, lines 50-52). Further, Aslin discloses that the geometry of the protrusions can match the geometry of the grooves (the protrusions are disclosed as “keys” and the grooves are disclosed as “keyways,” which implies matching geometries; also see column 10, lines 10-12). Further, Aslin contemplates that a triangular cross-section is an effective profile for effecting a positive, locking joint (column 6, lines 12-13; column 15, lines 17-20). Thus, it would have been obvious to one of ordinary skill in the art to form the protrusion and the groove, of Aslin, with complementary triangular cross-sections, in order to provide an effective geometry for the positive, locking joint formed by the protrusion and groove.

In reference to claims 9, 14, and 19, Aslin makes obvious the claimed invention, as set forth above, except for wherein the front set of grooves are different than the rear set of grooves so that when the cylindrical body is coupled with the front and rear mounting rings it is positioned in the correct orientation on the firearm. However, Aslin clearly contemplates various different geometries for the grooves, as set forth above in the citations found in the references to claims 6 and 7. Further, Aslin discloses that repeatable, automatic alignment of the scope and the rings is a benefit of the grooves and protrusions (column 10, lines 10-24; paragraph bridging columns 10-11). Further, a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pitchford (3374544), Stallcop (740327), Kipp (2715275), Burton (870273), Burton (960813), Epling (2008/0022576), Kellis (2010/0024276), Aslin (2020/0025521), and Herriman (5490654).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/           Primary Examiner, Art Unit 3641